Citation Nr: 1450349	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-49 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypertension.
 
3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis. 

5.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis. 

6.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis. 

7.  Entitlement to an initial rating in excess of 10 percent for post-concussive migraine headaches. 

8.  Entitlement to an initial compensable rating for bilateral hearing loss. 

9.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1982 and from January 2004 to March 2005.  He testified at an August 2013 hearing before the undersigned that he had service in the Army Reserves and the National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for sinusitis and hypertension and granted service connection for multiple disabilities, including PTSD (rated as 30 percent disabling), right and left knee osteoarthritis (each rated as 10 percent disabling), lumbar spondylosis (rated as 10 percent disabling), post-concussive migraine headaches (rated as 10 percent disabling), and bilateral hearing loss (rated as zero percent disabling).

In November 2010, the RO increased the disability rating for PTSD to 50 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993).

In April 2013, the Board remanded the case for further development.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file.  At the hearing, he submitted additional evidence with a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record suggests that the Veteran's current hypertension and sinusitis may be related to service.  The Veteran reported symptoms of sinusitis on separation from active duty in April 2005, and in January 2006 the Veteran was diagnosed with hypertension.  However, the evidence of record is insufficient to decide the claims.  Accordingly, a VA examination is warranted.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).

In August 2013, the Veteran and his representative testified that the service-connected disabilities on appeal had worsened since his last VA examinations in 2009 and 2010.  As the evidence suggests a material change in the disabilities, and it has now been four to five years since his most recent examinations, the Board finds that new examinations are necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

During the August 2013 hearing, the Veteran also identified relevant, outstanding (i) records from his private psychologist, Dr. Evers; (ii) more recent records from the James J. Howard Brick VA Outpatient Clinic and that East Orange VA Medical Center, (current records only cover the period up until February 2010), and (iii) potentially pertinent records from the Social Security Administration with respect to an application filed by the Veteran for disability benefits.  See 38 C.F.R. § 3.159(c) (2014); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, the Board finds it is unclear from the record when the Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during his Reserve and Guard service.  As entitlement to benefits depends, in part, on the type of military service an individual is performing when disease or injury was incurred, it is critical to have sufficient personnel records to identify the Veteran's periods of active military service, ACDUTRA, and INACDUTRA during his many years of service in the Reserves and National Guard.  Upon remand, these records must be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete SSA records pertaining to any application for disability benefits filed by the Veteran, to include the underlying medical records upon with the decision was based.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records for the Veteran from February 2010 forward.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain complete service personnel records, including orders for active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the National Guard and Army Reserve.  Obtain any outstanding service treatment records from the National Guard and Army Reserve.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Evers, as well as any other private doctor who has treated the Veteran's psychiatric disorder.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's psychiatric disorder.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current sinusitis is related to or was incurred during his active military service.  

The examiner is to address the Veteran's reported symptoms since service, including those noted on separation from service in April 2005.

The examination report is to include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused due to a deficiency in the record, the state of general medical knowledge, or the examiner.

6.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension, which was diagnosed on January 24, 2006, within one year after separation from service, (i) had its onset during active military service, (ii) manifested to a compensable degree within one year after separation from service, (iii) or is otherwise related to service.

The examination report is to include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused due to a deficiency in the record, the state of general medical knowledge, or the examiner.

7.  Schedule the Veteran for a VA examination by an appropriate professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's service-connected PTSD.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's PTSD and other disabilities impact his ability to work.

The examination report is to include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused due to a deficiency in the record, the state of general medical knowledge, or the examiner.

8.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to determine the current severity of the Veteran's service-connected hearing loss.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's hearing loss and other disabilities impact his ability to work.

The examination report is to include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused due to a deficiency in the record, the state of general medical knowledge, or the examiner.

9.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's service-connected back and knee disabilities.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's back, knee, and other disabilities impact his ability to work.

The examination report is to include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused due to a deficiency in the record, the state of general medical knowledge, or the examiner.

10.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to determine the current severity of the Veteran's service-connected headaches.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's headaches and other disabilities impact his ability to work.

The examination report is to include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused due to a deficiency in the record, the state of general medical knowledge, or the examiner.

11.  Finally, readjudicate the appeal, including entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

